Citation Nr: 0904330	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-02 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1980 to March 
1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The record reflects that the Veteran requested a travel board 
hearing.  However, the Veteran subsequently cancelled his 
request, due to inability to travel, so the request for the 
hearing is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2008).


FINDING OF FACT

The competent evidence demonstrates that the Veteran has a 
current diagnosis of a psychiatric disorder, however there is 
no competent evidence relating his current diagnosis to his 
active military service. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
the Veteran's active duty service and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1101, 1112 1131, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letter dated in January 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this regard, this letter advised 
the Veteran what information and evidence was needed to 
substantiate the claims decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the January 2005 letter was sent to 
the Veteran prior to the May 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this regard, the notice provided in the 
January 2005 letter complied with the requirements of 38 
U.S.C.A. § 5103(a), and 38 C.F.R. § 3.159(b) (2008).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although no such notice was provided to the 
Veteran, the Board has concluded that the preponderance of 
the evidence is against the Veteran's claims.  Therefore, any 
questions as to the appropriate disability rating or 
effective date to be assigned have been rendered moot.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records, as well as VA 
treatment records and private treatment records, are 
associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2008); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  After a review of the record, the Board 
finds that an examination is not necessary.  While there is 
evidence of a current diagnosis, there is no evidence of an 
in-service event, injury, or disease that can be associated 
with either claimed disability, as such; the Board finds that 
the Veteran has not satisfied all elements of McLendon.  
Therefore, VA is not required to provide the Veteran with a 
VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  As a general matter, service connection 
for a disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose the claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that the claimed 
disorder is related to service is required.

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).  
The Board notes that there is no competent evidence that the 
Veteran was diagnosed with a psychiatric disorder within one 
year of service separation.

The Veteran contends that he has a mental disorder that is 
the result of abuse, both mental and physical, which he 
experienced during his active military service.  He further 
contends that he had no psychological issues prior to 
service.

The Board notes that the Veteran does have a current 
diagnosis of a psychiatric disorder.  The record contains 
recent treatment reports from both VA and private doctors.  
The most recent VA treatment report diagnosed the Veteran 
with psychosis, rule out schizophrenia.  The Board 
acknowledges that the Veteran has a current diagnosis, but 
service-connection requires not only a current diagnosis, but 
also a nexus connecting the in-service injury or disease to 
the currently diagnosed disorder.  

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the Veteran's psychiatric disorder is 
related to his military service.  With regard to the 
Veteran's service treatment records, the Veteran was afforded 
a psychiatric evaluation in February 1982 prior to being 
discharged from the military.  The examining psychiatrist 
diagnosed the Veteran with a mixed personality disorder with 
borderline characteristics due to deficiencies in emotional 
and personality development.  The examiner further noted that 
the Veteran did not have a mental disorder.  It was noted 
that the Veteran's condition was of such a degree as to 
seriously impair his functions in the military service.  The 
Board notes that the Veteran's entrance examination did not 
list any psychological disorders.  The Board acknowledges 
that the Veteran did display some unusual behavior/reactions 
during service, however, these were attributable to a 
personality disorder and the Veteran was never diagnosed with 
an acquired psychiatric disorder while in service.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation.38 C.F.R. §§ 3.303(c), 4.9 
(2008).

There is, in addition, no competent medical evidence shortly 
after service separation which indicates that the Veteran had 
a psychiatric disorder.  The Veteran was initially diagnosed 
with a psychiatric disorder by a private doctor in December 
1988, six years after his separation from service.  There is 
no indication that the Veteran sought post service treatment 
for a psychiatric disorder prior to December 1988.  The Board 
may, and will, consider in its assessment of a service 
connection the passage of a lengthy period of time wherein 
the Veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc).

The Board acknowledges that the Veteran's contentions that he 
is suffering from a psychiatric disorder that is related to 
his military service, however, while the Veteran as a lay 
person is competent to provide evidence regarding injury and 
symptomatology, he is not competent to provide evidence 
regarding diagnosis, including the severity of a disease or 
disorder, or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  Thus, 
the Veteran's statements are afforded no probative value with 
respect to the medical question of whether the Veteran has a 
current disability of a psychiatric disorder or whether such 
disorder is related to service.  

In sum, the Board finds a preponderance of the evidence is 
against the Veteran's claim of entitlement to a psychiatric 
disorder.  While the Board notes that the Veteran does have a 
current diagnosis of a psychiatric disorder, the Veteran was 
diagnosed with a personality disorder while in service and 
there is no competent evidence linking the Veteran's 
currently diagnosed psychiatric disorder with his active 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


